 

Exhibit 10.1

ASSIGNMENT AND ASSUMPTION OF SUBLEASE

 

This ASSIGNMENT AND ASSUMPTION OF SUBLEASE (this “Assignment”) is entered into
as of August 2, 2019, by and between Wellspring Biosciences, Inc., a Delaware
corporation (“Assignor”), and Araxes Pharma LLC, a Delaware limited liability
company (“Assignee”).

RECITALS

A.Reference is made to that certain Sublease, dated December 20, 2016
(“Sublease”), by and between Assignor, as Sublandlord, and Kura Oncology, Inc.,
a Delaware corporation (“Subtenant”), as Subtenant, as amended by that certain
1st Amendment to Sublease, dated March 1, 2019 (as amended or otherwise modified
from time to time) for the sublease of a portion of the Premises (as hereafter
defined) consisting of 5,216 rentable square feet (the “Subleased Premises”),
under that certain Lease, dated December 20, 2016 (“Lease”), by and between
ARE-SD Region No. 35, LLC, as landlord (“Landlord”), and Assignor, as tenant, as
amended by that certain First Amendment to Lease, dated January 7, 2019 (as
amended or otherwise modified from time to time) for the lease of certain
premises commonly known as approximately 24,759 rentable square feet in a
building located at 3033 Science Park Road, San Diego, CA, as more particularly
described in the Lease (the “Premises”).  Capitalized terms used, but not
defined, herein shall have the meanings set forth in the Lease.

B.Concurrently with this Assignment, pursuant to that certain Assignment and
Assumption of Lease dated as of even date herewith, Assignor will assign the
Lease to Assignee, and Assignee will assume the Lease from Assignor.

C.Assignor desires to assign all of its rights, title, interest and obligations
under the Sublease to Assignee, and Assignee desires to accept such assignment
from Assignor and assume all liabilities and obligations thereunder, subject to
the terms and conditions of this Agreement.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Assignor and Assignee (each, a “Party” and, together,
the “Parties”) agree as follows:

AGREEMENT

1.Recitals. The foregoing recitals are hereby made a part of this Assignment.

2.Defined Terms. Capitalized terms used but not defined in this Assignment have
the meanings set forth in the Lease.

3.Assignment and Assumption. Subject to the provisions of this Assignment,
effective as of the Effective Date (as hereafter defined), Assignor hereby
irrevocably and unconditionally grants, assigns, transfers, conveys and delivers
to Assignee, and Assignee hereby (i) accepts the assignment of all Assignor’s
right, title and interest in the Sublease, (ii) agrees to be fully bound as
Sublandlord under the Sublease from and after the Effective Date, and (iii)
assumes Assignor’s obligations accruing under the Sublease from and after the
Effective Date, provided that the

1

 

--------------------------------------------------------------------------------

 

Landlord’s Consent (as hereafter defined) is executed and delivered to Assignee.
This Assignment shall be effective as of the date Landlord’s consent to this
Assignment (“Landlord’s Consent”) is executed and delivered by Landlord (the
“Effective Date”).  Assignor shall surrender the Subleased Premises to Assignee
on or before the Effective Date in broom-clean condition “as is” without any
representation or warranty except as set forth expressly herein.

4.Assignor Representations and Warranties. Assignor and Assignee each hereby
represents and warrants that it has full right, power and authority to enter
into this Assignment and that the person or persons executing this Assignment on
behalf of Assignor and Assignee, as the case may be, is duly authorized to do
so, and has the requisite power to bind Assignor or Assignee, as the case may
be.

5.Indemnification. Assignor hereby indemnifies, protects, defends and holds
Assignee and its successors and assigns, harmless from any and all losses, both
known or unknown, present and future, at law or in equity, arising out of, by
virtue of, or in any way related to the breach by Assignor of (or Assignor’s
failure to timely perform) any or all of the obligations imposed on such
Assignor under the Sublease, which obligations arose prior to or on the date
hereof.

6.Subtenant’s Security Deposit.  Assignee has received the Security Deposit and
Assignee shall be solely liable for the obligations of “Sublandlord” with
respect thereto in accordance with the terms of the Sublease.

7.Conditioned Upon Landlord’s Consent.  This Assignment is contingent upon, and
shall not be effective until, Landlord’s Consent to this Assignment is executed
and delivered by Landlord.

8.Notices. Notices provided under this Agreement or the Sublease shall be
delivered in the same manner as required by Section 14 of the Sublease, with
addresses for each Party as follows:

If to Assignor:Wellspring Biosciences, Inc.

3033 Science Park Road

San Diego, CA 92121

Attn: Chief Executive Officer

 

If to Assignee:Araxes Pharma LLC

3033 Science Park Road

San Diego, CA 92121

Attn: Chief Executive Officer

 

9.Governing Law.  The terms and provisions of this Assignment shall be construed
in accordance with and governed by the laws of the State of California as
applied to contracts entered into entirely in California by California
residents.

10.Partial Invalidity. If any term, provision or condition contained in this
Assignment shall, to any extent, be invalid or unenforceable, the remainder of
this Assignment, or the application of such term, provision or condition to
persons or circumstances other than those with

2

 

--------------------------------------------------------------------------------

 

respect to which it is invalid or unenforceable, shall not be affected thereby,
and each and every other term, provision and condition of this Assignment shall
be valid and enforceable to the fullest extent possible permitted by law.

11.Counterparts and Electronic Signatures. This Assignment may be executed in
counterparts, each of which shall be deemed an original, but such counterparts,
when taken together, shall constitute one agreement.  This Assignment may be
executed by a Party’s signature transmitted by facsimile or email, and copies of
this Assignment executed and delivered by means of faxed or emailed signatures
shall have the same force and effect as copies hereof executed and delivered
with original signatures.  The Parties may rely upon faxed or emailed signatures
as if such signatures were originals.  The Parties agree that a faxed or emailed
signature page may be introduced into evidence in any proceeding arising out of
or related to this Assignment as if it were an original signature page.  

12.Entire Agreement.  This Assignment, together with the Sublease as
incorporated or referenced herein, constitutes the entire agreement and complete
understanding of the Parties with respect to the matters set forth herein and
merges and supersedes all prior, oral and written, agreements and
understandings, and all contemporaneous oral agreements and understandings, of
any nature whatsoever with respect to such subject matter.

13.Binding Effect.  This Assignment shall be binding upon and inure to the
benefit of the Parties and their heirs, successors and assigns.

14.Captions.  The paragraph captions utilized herein are in no way intended to
interpret or limit the terms and conditions hereof; rather, they are intended
for purposes of convenience only.

15.Further Actions.  Each Party hereby covenants and agrees, at its own expense,
to execute and deliver, at the request of any other Party, such further
instruments and to take such other action as the other Party may reasonably
request to more effectively consummate the assignment contemplated by this
Assignment.

 

[Signature page follows.]

 

3

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first written above.

ASSIGNOR:

Wellspring biosciences, INC.,

a Delaware corporation

 

 

 

 

By:   /s/ Carin Sandvik

 

Name:   Carin Sandvik

 

Title:     VP, Finance

 

 

 

 

ASSIGNEE:

Araxes pharma llc,

a Delaware limited liability company

 

 

 

 

 

By:   /s/ Troy E. Wilson, Ph.D., J.D.

 

Name: Troy E. Wilson, Ph.D., J.D.

 

Title:   Sole Managing Member




[Signature Page to Assignment and Assumption of Lease]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Subtenant has duly executed and delivered this Assignment as
of the date first written above, for the sole purpose of acknowledging Sections
6 and 8 hereof.

 

 

 

SUBTENANT:

KURA ONCOLOGY, INC.,

a Delaware corporation

 

 

 

 

 

By: /s/ John Farnam

 

Name: John Farnam

 

Title:   COO

 

 

 

[Signature Page to Assignment and Assumption of Lease]

 